Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                      CASE NO.: 1:21-cv-22472-JEM (Martinez/Becerra)

   LARKIN EMERGENCY PHYSICIANS, LLC, a
   Florida Corporation (o/b/o Member #
   W236761281),

               Plaintiff,
   v.

   AETNA LIFE INSURANCE COMPANY, a
   Foreign Corporation,

               Defendant.
                                               /




   AETNA LIFE INSURANCE COMPANY’S REPLY SUPPORTING CONSOLIDATION
     OF FOUR MATTERS PENDING IN THE SOUTHERN DISTRICT OF FLORIDA
           THAT INVOLVE COMMON QUESTIONS OF LAW AND FACT
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 2 of 12




         Defendant, Aetna Life Insurance Company, (“ALIC”) replies in support of entry of an

  Order granting ALIC’s Motion To Consolidate Four Matters Pending In The Southern District Of

  Florida That Involve Common Questions Of Law And Fact [D.E. 6] and in opposition to Plaintiff’s

  Response [D.E. 13] (“Plaintiff’s Opposition”). 1 These substantially similar matters should be

  consolidated because they assert the exact same counts, are between the exact same parties , and

  involve nearly identical factual disputes. Plaintiff’s Opposition attempts to distract from the fact

  that consolidation would promote judicial efficiency by making unsupported, conclusory

  allegations that consolidation would somehow “expand the scope” of these matters and by pointing

  to red herrings related to HIPAA. As explained in more detail below, these distractions should be

  disregarded, and this Court should exercise its discretion to consolidate these four matters. In

  further support of consolidating the four substantially similar matters, ALIC states the following.

                      INTRODUCTION AND RELEVANT FACTUAL BACKGROUND

         1.      Plaintiff seeks recovery of additional reimbursement for a procedure it allegedly

  provided to a member (i.e., a patient) of one of ALIC’s ERISA-governed health benefits plans –

  beyond what ALIC and the patient already paid for the portion of the related services that were

  covered benefits.

         2.      Plaintiff’s claims in this matter are far from unique. In spring and early summer of

  this year, Plaintiff brought 22 claims against ALIC and one of its affiliates – all of which seek

  identical relief based on the same legal theories and substantially similar factual allegations.




          1.     The four matters that should be consolidated are: Larkin Emergency Physicians, LLC
  (o/b/o Member W#236761281) v. Aetna Life Insurance Company, Case No. 1:21-cv-22472-JEM; Larkin
  Emergency Physicians, LLC (o/b/o Member W#236761651) v. Aetna Life Insurance Company, Case No.
  1:21-cv-22473-JEM; Larkin Emergency Physicians, LLC (o/b/o Member W#244793877) v. Aetna Life
  Insurance Company, Case No. 1:21-cv-22474-JEM; and Larkin Emergency Physicians, LLC (o/b/o
  Member W#236761343) v. Aetna Life Insurance Company, Case No. 1:21-cv-22475-JEM.
                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                     1
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 3 of 12




         3.      Eleven of those small claims matters were brought against ALIC specifically in

  May 2021. 2 All 11 suits brought against ALIC are based on the same form complaint. They all

  allege the same three causes of action. And they all seek additional reimbursement for procedures

  Plaintiff claims it provided to members of health benefits plans associated with ALIC.

         4.      After reviewing the medical reimbursement claims incorporated into each of those

  claims, ALIC Removed four of the actions to this Court because they involved coverage denials

  under ERISA-governed health benefits plans and they were therefore completely pre-empted by

  ERISA. See ALIC’s notice of removal [D.E. 1]; see also ALIC’s opposition to Plaintiff’s motion

  for remand [D.E. 15].

         5.      After removal, ALIC promptly moved to consolidate the four pre-empted matters

  on July 23, 2021. See D.E. 6.

         6.      The four matters that ALIC seeks to have consolidated are all pending before this

  court. See Orders transferring the other three matters to this court [D.E. 7, Case No. 1:21-cv-22473-

  JEM; D.E. 8, Case No. 1:21-cv-22474-JEM; and D.E. 9, Case No. 1-21-cv-22475-JEM].

         7.      Plaintiff’s Opposition attempts to avoid consolidation by emphasizing or

  fabricating minor differences between these nearly identical matters. Even if true, these minor

  differences would not have any meaningful impact on judicial efficiency or the reduction of burden

  on the parties that would result from consolidation. Ignoring that both the Plaintiff and Defendant

  in each of these matters are the same party in all four actions (regardless of consolidation), and

  that both parties already obtain, retain and exchange protected health information related to all

  four matters, it also hopes to manufacture HIPAA concerns related to consolidation.




         2.      The other 11 claims were brought against ALIC’s independent affiliate.
                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                     2
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 4 of 12




          8.      In contrast to Plaintiff’s convenient arguments in its Opposition, Plaintiff served 18

  sets of identical written discovery in the state matters. This undisputedly shows that both parties

  are aware that the factual issues in dispute are substantially similar. In the same vein, Plaintiff also

  filed four identical motions to remand the four federally pre-empted matters. 3 See motions for

  remand [D.E. 9, Case No. 1:21-cv-22472-JEM; D.E. 6, Case No. 1:21-cv-22473-JEM; D.E. 9,

  Case No. 1:21-cv-22474-JEM; and D.E. 10, Case No. 1-21-cv-22475-JEM].

          9.      As discussed in more detail below, consolidating these four matters would serve

  the parties and this Court in terms of judicial efficiency and reducing the burden and the likelihood

  of inconsistent rulings and verdicts.

                  FOUR NEARLY IDENTICAL DISPUTES SHOULD BE CONSOLIDATED

          As explained in ALIC’s motion to consolidate [D.E. 6], consolidation is appropriate here

  because it will promote judicial efficiency, reduce the burden on the parties, and reduce the

  likelihood of inconsistent outcomes throughout the litigation through to verdict. On the other hand,

  despite Plaintiff’s conclusory and unsupported allegations to the contrary, consolidation does not

  pose any risk to either party’s substantive rights nor could it negatively implicate HIPAA concerns

  where four disputes are all between a single provider and a single third-party payor like ALIC.

  Each of these points favor consolidation and each are discussed in more detail below.

               A. Consolidation Will Promote Judicial Efficiency & Reduce Burden

          The four matters that should be consolidated are all based on the same form complaint. As

  such, they all assert the same three counts: (1) an express claim for breach of an ERISA-governed

  health plan; (2) an independent claim for breach of inapplicable Florida Statute § 641.513 (which



           3.       Rather than having to address each of these matters individually in duplicative hearings,
  these types of efforts would be more efficiently completed in a single consolidated action, which would
  result in less burden on the parties and a lower likelihood of inconsistent outcomes.
                                               Fox Rothschild LLP
                              Attorneys for Defendant Aetna Life Insurance Company
                                                       3
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 5 of 12




  plaintiff also improperly attempts to comingle with the plan in each matter); and (3) a claim for

  unjust enrichment that seeks to overturn a benefits denial. Plaintiff’s Opposition does not and

  cannot dispute that it used four form complaints in its Opposition. And there can be no dispute that

  these matters “involve common question of law,” which in and of itself satisfies the requirement

  for consolidation under Fed. R. Civ. P. 42(a).

          Moving past the undisputed overlapping legal issues, the four disputes involve the same

  healthcare provider who provided services at the same facility in each matter under substantially

  similar circumstances. See, e.g., Compl. [D.E. 1-2 at ¶ 9], see also Compl., ¶ 15. Consolidating

  these matters will allow the parties to consider using a single expert to discuss matters identified

  in Plaintiff’s Opposition, including the medical necessity (i.e., whether all services performed as

  part of the subject procedure were covered benefits) and the usual and customary rate for the

  subject medical services. Since all four disputes concern claims at the same facility, nonparty

  discovery may also be completed more efficiently in a single matter – rather than forcing the parties

  (and possibly the court) to address the same issues four times. And the parties already discussed

  and agreed that several fact witnesses would overlap, including any witnesses involved in

  Plaintiff’s billing procedures, the development of its chargemaster, and others.

          In any event, since all four matters involve the same legal issues, they will certainly have

  overlapping discovery issues. Plaintiff cannot dispute that discovery issues will overlap because it

  already served 18 sets of identical written discovery in the nearly identical state court matters. 4

  Given the likelihood that the parties will have disputes over the appropriate scope of discovery,



          4.       ALIC and one of its affiliate companies have pending motions to consolidate the 18 state
  court matters, but those motions have not yet been heard. While those motions are pending, Plaintiff served
  18 identical sets of discovery in each of those matters. These matters are also based on the same form
  complaint; only the four that were removed involved claims denials (as opposed to mere alleged
  underpayments), so the remaining claims were not completely pre-empted for the purpose of removal.
                                               Fox Rothschild LLP
                              Attorneys for Defendant Aetna Life Insurance Company
                                                       4
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 6 of 12




  these overlapping issues will likely lead to overlapping discovery motion practice. This, too, will

  be more efficiently and consistently judged in a single, consolidated matter.

         For these and the other reasons noted in ALIC’s motion to consolidate [D.E. 6],

  consolidation would promote judicial efficiency, reduce the burden on the parties throughout

  discovery and trial, and reduce the likelihood of inconsistent outcomes. ALIC’s motion to

  consolidate should be granted on these grounds alone.

             B. Authority Cited In Plaintiff’s Opposition Supports Consolidation

         In an effort to distract from the obvious benefits of consolidation, Plaintiff desperately

  points to several authorities that are either distinguishable or support consolidation in its

  Opposition. The first authority Plaintiff cites in its Opposition is Orange & Blue Construction, Inc.

  v. Evanston Ins. Co., 2020 WL 6323906, *2 (S.D. Fla. March 12, 2020). But because the Orange

  & Blue case contemplates circumstances that are meaningfully different from the present matter,

  it should not be considered persuasive authority here.

         The defendant in Orange & Blue asked the court to consolidate two different insurance

  coverage disputes, which involved different insurance policies and different defendants. The

  Orange & Blue court declined to consolidate because “[b]oth cases require a separate

  determination as to whether plaintiff is covered by a [different] subcontractor’s insurance policy.

  . . . [and because] [e]ach case involved different subcontractors, insurers and insurance policies.”

  Id. at *2 (emphasis added). In contrast, Plaintiff here is the same hospital based provider in each

  action; ALIC is the same health benefits policy administrator in each matter; all services allegedly

  occurred in the same department of the same healthcare facility; the allegedly “statutorily

  incorporated” term at issue is identical in each matter; and the matters share common questions of

  law and fact (i.e., whether these claims are “Emergency Services and Care” under Florida law, the


                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                     5
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 7 of 12




  appropriate “usual and customary rate” for these services, etc.). Accordingly, Orange & Blue is

  distinguishable and does not stand in the way of consolidating the four pre-empted claims.

         Plaintiff also feebly attempts to distinguish Hendrix and minimize the impact of the

  Southern District’s sua sponte consolidation of three matters raising the same issues as those

  presented here in Vanguard. The Hendrix court consolidated actions that had less in common than

  the four pre-empted matters that are the subject of ALIC’s motion to consolidate. Hendrix v.

  Raybestos-Manhattan, Inc., 776 F. 2d 1492, 1495 (11th Cir. 1985). While this case involves the

  same parties in each instance, Hendrix consolidated 44 matters brought by 44 different personal

  injury plaintiffs – even though some of those plaintiffs were making direct claims and others were

  brought by spouses of decedents who were allegedly exposed to asbestos. And while each plaintiff

  or decedent in Hendrix allegedly suffered from asbestos-exposure related ailments, each presented

  different evidence surrounding his or her varying degrees of and mechanisms for “exposure to

  asbestos dust.” Id. at 1495. There were also differences between the parties’ comparative

  negligence – for example, some of the Plaintiffs testified to being heavier smokers than others. Id.

  at 1496.

         Plaintiffs there argued that these differences were substantial because it would be difficult

  for the jury to follow the evidence and make these distinctions. The trial court nevertheless

  consolidated the matters while taking steps to ensure that juror confusion was reduced – including

  providing the jurors separate notebook for each plaintiff, use of cautionary instructions, and other

  measures. Id. In affirming the trial court’s decision to consolidate, the Eleventh Circuit identified

  the case as “the kind of tort claims a court should consider consolidating [because it] saved

  appellants from wasteful relitigation, avoided duplication of judicial effort, and did not materially

  prejudice appellants’ rights.” Id. at 1496.


                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      6
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 8 of 12




         Here, even more than in Hendrix, there are sufficient overlapping issues of law and fact

  such that consolidation would benefit the parties and promote judicial efficiency. These

  overlapping issues include the identity of parties across all four matters, the same legal theories

  in all four form complaints, and the provision of services under similar circumstances in the same

  department of the same facility. See, e.g., Compl. [D.E. 1-2 at 3-6], ¶ 12-33. The parties have

  already discussed the likelihood that many witnesses will overlap, including experts on medical

  necessity (i.e., coverage under the ERISA-governed plan) and usual and customary rates, as well

  as fact witnesses who will testify about how Plaintiff set its billed rates for the subject services in

  all four pre-empted matters. Accordingly, just in like Hendrix, these matters will be more

  efficiently litigated if consolidated – and any risk of juror confusion or other unfair prejudice can

  be alleviated by, among other actions, cautionary instructions to the jury. See also Gainor v. Bryan

  Holdings, LLC, 2009 WL 10668297, *2 (S.D. Fla. Sept. 2 2009) (“[B]y consolidating the actions,

  the Plaintiffs and Defendant . . . will now only have to appear once rather than twice. Furthermore,

  consolidating the two cases promotes judicial efficiency because the same witnesses would likely

  be used in both trials and the Court would not be faced with redundant proceedings.”).

         Plaintiff’s attempt to reduce the persuasiveness of the Southern District of Florida’s recent

  order consolidating three cases even though those matters involved the exact same factual and

  legal issues as those raised in this dispute is equally unavailing. In Vanguard Aesthetic Plastic

  Surgery, PLLC v. Aenta Life Insurance Company, Judge Altman sua sponte consolidated three

  matters concerning payments made for the alleged provision of emergency services to members

  of health plans associated with ALIC. S.D. Fla. Case No. 0:20-cv-61666-RKA (Altman/Hunt)

  (S.D. Fla. Dec. 14, 2020). 5 In those cases, Vanguard alleged it was an on-call provider in several


         5.     One of the Vanguard matters was pending before this Court. It was transferred to Judge
  Altman’s docket for the purpose of consolidating the similar matters. See Vanguard Aesthetic Plastic
                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      7
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 9 of 12




  Broward County healthcare facilities’ emergency departments. It claimed that it was entitled to

  additional benefits pursuant to the same Florida Statutes that are referenced in Plaintiff’s case. And

  the issues in dispute were identical to those that will be litigated here – were several claims

  “Emergency Services and Care” under Florida law and, if so, determining the appropriate rate of

  reimbursement for those services. See Consolidated Compl. in S.D. Fla. Case No. 0:20-cv-61666-

  RKA (Altman/Hunt) [D.E. 35]. 6 Put another way, Vanguard put forward the same controversy as

  the one at bar and the Southern District recognized that there were efficiencies that could be

  derived from consolidation. This Court should exercise its discretion to consolidate the four

  matters Plaintiff brough against ALIC here to similarly promote judicial efficiency while reducing

  burden and the potential for inconsistent rulings and verdicts.

          Finally, Plaintiff desperately points to orders denying consolidation in two dissimilar

  matters – but it does so without providing any analysis explaining how these matters were at all

  analogous to the suits at bar. Those orders are attached to Plaintiff’s Opposition as Exhibits A and

  C. See Plaintiff’s Opposition [D.E. 13-1 & 13-2]. In both instances, the courts that denied

  consolidation noted that different Florida Statutes are at play in the varying cases. They also found

  that there were different insurance policy terms, physicians and other distinguishing aspects

  between those matters that do not favor consolidation. D.E. 13-1 & 13-3. But unlike the

  circumstances contemplated in those orders, the matter here involves the same Florida Statutes in




  Surgery, PLLC v. Aetna Life Insurance Company, Case No. 0:20-cv-61979-RKA [D.E. 23] (S.D. Fla. Dec.
  11, 2020)
          6.      Judge Altman ordered consolidation but expressly left either party with the option of “filing
  a future motion for separate trials under Fed.R.Civ.P. 42(b).” Should any of the issues raised by Plaintiff
  become significant enough to try the matters separately – after trial preparation is completed in a
  consolidated action – Plaintiff would have the opportunity to file a motion for separate trials under
  Fed.R.Civ.P. 42(b). This affords the parties the best opportunity to benefit from consolidation while still
  leaving open the opportunity for discussion should any issues with consolidation arise during the pre-trial
  phase of the consolidated litigation.
                                               Fox Rothschild LLP
                              Attorneys for Defendant Aetna Life Insurance Company
                                                       8
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 10 of 12




   all four matters. To be sure, they each allege the exact same three causes of action as part of a

   shared form complaint. Thus, all four pre-empted matters assert the exact same theories of

   recovery, without exception. Similarly, Plaintiff is the same medical provider group that rendered

   all services at issue in all four matters. And Plaintiff’s primary theory is that there are terms that

   are “statutorily incorporated” into all four plans at issue. 7 See, e.g., Compl. [D.E. 1-2 at 3-6], ¶¶

   41 & 59. Thus, unlike the circumstances contemplated in Exhibits A and C to Plaintiff’s

   Opposition, there are not different physician groups involved -- and the alleged health benefits

   plan “terms” in controversy are necessarily identical in all four matters. Since the physician group

   is the same here in all four matters, the methods for pricing its claims are not only the same, but

   they were likely developed and implemented by the same individuals employed by Plaintiff. All

   in all, the disputes contemplated in the orders attached to Plaintiff’s Opposition are distinguishable

   and should not be considered persuasive authority. Thus, the precedent cited in Plaintiff’s

   Opposition is either distinguishable or favors consolidation here.

               C. Consolidation Will Not Negatively Implicate HIPAA

          Moving past the benefits of consolidation, Plaintiff next argues that consolidating these

   matters – which are all between a single hospital based healthcare provider and one third-party

   payor who already has access to all four pre-empted medical claims – could somehow negatively

   impact HIPAA concerns. Plaintiff provides no analysis in support of this mere conclusion – and

   for good reason: there is none. Both parties deal with, store and exchange medical records in the

   normal course of business. And according to Plaintiff’s Complaint, protected health information

   about all four claims to be consolidated were already exchanged between these very parties. See,

   e.g., (in all four matters) Compl. [D.E. 1-2 at ¶ 26 ], see also Compl., ¶ 27. And any experts retained



          6.      ALIC disputes that these terms are incorporated into its plans as a matter of Florida law.
                                               Fox Rothschild LLP
                              Attorneys for Defendant Aetna Life Insurance Company
                                                       9
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 11 of 12




   by either party would necessarily have to become subject to a HIPAA qualified protective order

   whether they are provided one or four patients’ protected health information. 8 Thus, Plaintiff’s

   HIPAA argument is a red herring and should be disregarded.

                                                 CONCLUSION

           Based on the foregoing, this Court should exercise its discretion in consolidating these four

   pre-empted matters into a single action.

   Dated: August 13, 2021                            Respectfully submitted,
          West Palm Beach, FL

                                                     s/ David J. DePiano
                                                     DAVID J. DePIANO, ESQ.
                                                     Florida Bar No. 55699
                                                     E-Mail: ddepiano@foxrothschild.com
                                                     CAMERON A. BAKER, ESQ.
                                                     Florida Bar No. 125825
                                                     E-Mail: cbaker@foxrothschild.com
                                                     Fox Rothschild LLP
                                                     777 S. Flagler Dr., Suite 1700
                                                     West Palm Beach, Florida 33401
                                                     Telephone:     (561) 835-9600
                                                     Facsimile:     (561) 835-9602

                                                     Attorneys for Defendant Aetna Life Insurance
                                                     Company




           8.      And by using one expert to provide streamlined testimony in all four matters, rather than
   having a single expert appear at four different trials, the parties will be reducing the trial time for these
   consolidated matters versus if they were tried separately.
                                                Fox Rothschild LLP
                               Attorneys for Defendant Aetna Life Insurance Company
                                                        10
Case 1:21-cv-22472-JEM Document 17 Entered on FLSD Docket 08/13/2021 Page 12 of 12




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 13, 2021, the foregoing document is being

   electronically filed with the Clerk of Court using CM/ECF and is being served on all counsel of

   record identified in the Service List below via transmission of Notices of Electronic Filing

   generated by CM/ECF.



                                                           s/ David J. DePiano
                                                           DAVID J. DePIANO, ESQ.




                                            SERVICE LIST

                 Larkin Emergency Physicians, LLC (o/b/o Member W#236761281)
                                 v. Aetna Life Insurance Company
                         Case No.: 1:21-cv-22472-JEM (Martinez/Becerra)
                      United States District Court, Southern District of Florida

    Patrick R. Sullivan, Esq.                            David J. DePiano, Esq.
    E-Mail: prs@lubellrosen.com                          E-Mail: ddepiano@foxrothschild.com
    Mark L. Rosen, Esq.                                  Cameron A. Baker, Esq.
    E-Mail: mlr@lubellrosen.com                          E-Mail: cbaker@foxrothschild.com
    Sean B. Linder, Esq.                                 Fox Rothschild LLP
    E-Mail: sbl@lubellrosen.com                          777 S. Flagler Dr., Suite 1700
    Lubell ǀ Rosen                                       West Palm Beach, FL 33401
    Museum Plaza, Suite 900                              Tel: (561) 835-9600
    200 S. Andrews Ave.                                  Fax: (561) 835-9602
    Ft. Lauderdale, FL 33301                             Attorneys for Defendant
    Tel: (954) 880-9500                                  Via CM-ECF
    Fax: (954) 755-2993
    Attorneys for Plaintiff
    Via CM-ECF




                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                    11
